                3:18-cr-30019-SEM-TSH # 49   Page 1 of 14
                                                                                 E-FILED
                                                   Monday, 25 January, 2021 11:00:08 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 18-cr-30019
                                      )
JIMOTHY KIRKHAM,                      )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Jimothy Kirkham’s pro se

Motion for Compassionate Release (d/e 41) and Amended Motion

for Compassionate Release (d/e 43), requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons set forth below, Defendant’s motions are DENIED.

                             I. BACKGROUND

     On August 3, 2018, Defendant pled guilty to one count of

possession with intent to distribute mixtures or substances

containing a detectable amount of cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C) and one count of possession of a firearm in

furtherance of a drug trafficking crime in violation of 18 U.S.C. §


                              Page 1 of 14
                3:18-cr-30019-SEM-TSH # 49   Page 2 of 14




924(c)(1)(A)(i). See Minute Entry, Aug. 3, 2018. On December 10,

2018, the undersigned district judge sentenced Defendant to a total

of sixty-four months’ imprisonment, consisting of four months’

imprisonment on the controlled substance offense and sixty months

imprisonment on the firearm offense, to be served consecutively to

each other. Judgment 2, d/e 33. A three-year term of supervised

release was also imposed on each count to be served concurrently

with each other. Id. at 3.

     Defendant is currently serving his sentence at USP

Leavenworth in Leavenworth, Kansas, and his projected release

date is October 25, 2022. See Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed January 14, 2021).

     On December 22, 2020, Defendant filed a pro se Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) With

Supporting Memorandum, d/e 41, seeking a sentence reduction

based on his health issues and the COVID-19 pandemic. According

to Defendant’s pro se motion, on May 31, 2020, Defendant sent an

email to the warden of his facility to determine if Defendant would

be eligible for early release to home confinement under the

Coronavirus Aid, Relief, and Economic Security (CARES) Act. Pro


                             Page 2 of 14
                3:18-cr-30019-SEM-TSH # 49   Page 3 of 14




Se Mot. Compassionate Release 4; Ex. A. Defendant further states

that he was informed by Bureau of Prisons (BOP) staff that “during

the pandemic, resort to written forms . . . no longer is feasible” and

that Defendant “should file a Motion in Court if [Defendant] wishes

to pursue compassionate release.” Id. at 4.

     On December 30, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

amended Motion for Compassionate Release, d/e 43, was filed.

Defendant’s amended motion argues first that Defendant’s request

for release to home confinement under the CARES Act satisfies the

exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A). Am. Mot.

Compassionate Release 10. In the alternative, Defendant argues in

the amended motion that the Court may excuse the exhaustion

requirement “because the Bureau of Prisons ‘is shown to be biased

or has otherwise predetermined the issue before it.’” Id. (quoting

McCarthy v. Madigan, 503 U.S. 140, 147 (1992)).

     On January 4, 2021, the Government filed a Response

Opposing Defendant’s Motion for Compassionate Release. d/e 48.

The Government argues that Defendant has failed to fulfill

§ 3582(c)(1)(A)’s exhaustion requirement and that this requirement


                             Page 3 of 14
                 3:18-cr-30019-SEM-TSH # 49   Page 4 of 14




is a mandatory claim-processing rule that cannot be waived by the

Court. Resp. 4-5.

     If released from custody, Defendant proposes to live with his

mother and her husband in Springfield, Illinois. On January 3,

2021, the U.S. Probation Office filed a Memorandum (d/e 46)

concluding that Defendant’s proposed release plan is suitable.

Mem. 2.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now


                             Page 4 of 14
                3:18-cr-30019-SEM-TSH # 49   Page 5 of 14




allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Initially, Defendant argues that his request for release to home

confinement under the CARES Act satisfies the exhaustion

requirement in 18 U.S.C. § 3582(c)(1)(A). Am. Mot. Compassionate

Release 10. In the alternative, Defendant argues that the Court



                             Page 5 of 14
                3:18-cr-30019-SEM-TSH # 49   Page 6 of 14




may excuse the exhaustion requirement because BOP staff refused

to provide Defendant with the proper form to request

compassionate release and “because the Bureau of Prisons ‘is

shown to be biased or has otherwise predetermined the issue before

it.’” Id. (quoting McCarthy, 503 U.S. at 147).

     The Government has timely objected to Defendant’s

compassionate release request on the grounds that Defendant has

failed to exhaust his administrative remedies. See Resp. 4-5. The

Government argues that Defendant’s request to the warden of USP

Leavenworth that the warden consider Defendant’s eligibility for

early release to home confinement under the CARES Act does not

satisfy the compassionate release statute’s exhaustion requirement.

Id. Thus, before the Court can consider the extraordinary and

compelling reasons for release advanced by Defendant, or the

application of the 18 U.S.C. § 3553(a) factors, the Court must

decide the threshold issue of whether Defendant has satisfied the

statutory exhaustion requirement. Cf. United States v. Gunn, No.

20-1959, 2020 WL 6813995, at *1 (7th Cir. Nov. 20, 2020)

(classifying exhaustion requirement as “affirmative defense” rather

than jurisdictional requirement).


                            Page 6 of 14
                 3:18-cr-30019-SEM-TSH # 49   Page 7 of 14




     The requirement to exhaust administrative remedies before

seeking relief from the courts serves to protect administrative

agency authority and promote efficiency. See Woodford v. Ngo, 548

U.S. 81, 89 (2006). “And since agency decisions are frequently of a

discretionary nature or frequently require expertise, the agency

should be given the first chance to exercise that discretion or to

apply that expertise.” McKart v. United States, 395 U.S. 185, 194

(1969). One purpose of the exhaustion requirement is to ensure

that the Bureau of Prisons has an opportunity to “articulate [its]

decision and rationale” vis-à-vis a particular request for

compassionate release, thus giving the district court the benefit of

BOP’s input. Gunn, 020 WL 6813995, at *2. The Seventh Circuit

has made it clear that district courts are “expect[ed] . . . to give

[BOP]’s analysis substantial weight.” Id.

A. Defendant’s Request to BOP for Consideration of Early
Release to Home Confinement Under the CARES Act Does Not
Satisfy the Exhaustion Requirement in 18 U.S.C. § 3582(c)(1)(A).

     Defendant’s request that the warden of his facility consider

Defendant’s eligibility for early release to home confinement does

not satisfy the exhaustion requirement in the compassionate

release statute because the nature of the relief requested is


                              Page 7 of 14
                3:18-cr-30019-SEM-TSH # 49   Page 8 of 14




fundamentally different, as are the criteria applied to evaluate each

request. In this case, BOP has not yet had a chance to “articulate

[its] decision and rationale” concerning a request for compassionate

release. See Gunn, 2020 WL 6813995, at *2.

     The CARES Act expands the powers of the Attorney General

and the Director of the Bureau of Prisons—not the courts—to

expand placement in home confinement. See Pub. L. No. 116-136,

134 Stat. 516 (CARES Act § 12003(b)(2)). A release to home

confinement under the CARES Act only changes the location where

a defendant serves a term of imprisonment from a BOP facility to

the defendant’s residence. A defendant released to home

confinement in this manner continues to serve a custodial sentence

and continues to remain in the custody of BOP. The Bureau of

Prisons alone has the statutory authority to designate a defendant’s

place of imprisonment, including placement in home confinement.

See 18 U.S.C. §§ 3621(b), 3624(c)(2). Compassionate release on the

other hand allows a court to “reduce the term of imprisonment” to

time served, resulting in the release of a defendant from BOP

custody. See 18 U.S.C. § 3582(c)(1)(A).




                            Page 8 of 14
                3:18-cr-30019-SEM-TSH # 49   Page 9 of 14




     Here, Defendant sent an email to the warden of his facility

requesting that the warden determine if Defendant was “eligible for

Early Home Confinement under the CARES act section 12003(b)(2).”

See Pro Se Mot. Compassionate Release, Ex. A. The email only

requested that the warden consider Defendant’s eligibility for early

release to home confinement; the email did not set forth any

reasons in support of the request. See id. According to Defendant,

the warden never responded to the email. Am. Mot. Compassionate

Release 7.

     A request for early release to home confinement under the

CARES Act is guided by two memoranda issued by then Attorney

General William Barr on March 26, 2020, and April 3, 2020. See

Am. Mot. Compassionate Release 4. In the March 26, 2020,

memorandum, the Attorney General directed BOP to “consider the

totality of circumstances for each individual inmate, the statutory

requirements for home confinement” and a “non-exhaustive list of

discretionary factors” when evaluating a request for early release to

home confinement. See Barr Memo, “Prioritization of Home

Confinement As Appropriate in Response to COVID-19 Pandemic,”

Mar. 26, 2020, available at


                              Page 9 of 14
                3:18-cr-30019-SEM-TSH # 49   Page 10 of 14




https://www.bop.gov/coronavirus/docs/bop_memo_home_confine

ment.pdf. Among the discretionary factors to be considered are the

age and vulnerability of an inmate to COVID-19, the security level

of the facility currently housing the inmate, the inmate’s conduct

while in custody, the inmate’s PATTERN score, the suitability of the

inmate’s release plan, the inmate’s crime of conviction, and an

assessment of the danger posed to the community by the inmate.

Id.

      When evaluating a request for compassionate release, a court

must consider whether “extraordinary and compelling reasons

warrant . . . a reduction” in a term of imprisonment and whether

such a reduction is “consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

Even if extraordinary and compelling circumstances warranting a

reduction in a defendant’s sentence exist, a court must then

“consider[ ] the factors set forth in section 3553(a) to the extent that

they are applicable” in order to determine if a sentence reduction is

appropriate under the particular circumstances of the case. 18

U.S.C. § 3852(c)(1)(A).




                            Page 10 of 14
                3:18-cr-30019-SEM-TSH # 49   Page 11 of 14




     This Court has recently held that a defendant has exhausted

when a compassionate release motion merely updates the

‘extraordinary and compelling reasons’ advanced in an initial

administrative request for compassionate release to reflect the

danger posed by the COVID-19 pandemic. See United States v.

McIntosh, No. 05-CR-30096, 2020 WL 7312176, at *4 (C.D. Ill. Dec.

11, 2020), opinion vacated on other grounds on reconsideration,

United States v. McIntosh, No. 05-CR-30096, 2021 WL 51428 (C.D.

Ill. Jan. 6, 2021). In that situation, the request made to BOP for

compassionate release (not a request for early release to home

confinement) is the same request made to the Court, and the

reasons for the request are substantially similar, as are the relief

requested and the factors to be considered.

     In this case, however, both the statutory requirements to be

considered in evaluating a request for either early release to home

confinement under the CARES Act or compassionate release under

18 U.S.C. § 3582(c)(1)(A) are different, as is the nature of the relief

requested. When a defendant makes only a request for home

confinement before filing a motion for compassionate release with

the Court, BOP has not even had an opportunity to first consider a


                             Page 11 of 14
                3:18-cr-30019-SEM-TSH # 49   Page 12 of 14




request for compassionate release, much less articulate its decision

and rationale for denying such a request. And where (as here)

Defendant’s request for early release to home confinement does not

set forth a basis for that request, but merely requests a

determination as to eligibility, the Court cannot say that the

reasons for the request are the same either. For these reasons, the

Court finds that Defendant has not exhausted his administrative

remedies by first submitting the request to BOP in order to allow

BOP the initial opportunity to exercise its discretion or apply its

expertise in considering the request.

B. BOP Has Not Been Shown to be Biased or to Have Otherwise
Predetermined Defendant’s Request for Compassionate Release.

     In the alternative, Defendant argues that the Court may

excuse the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A)

because BOP staff refused to provide Defendant with the proper

form to request compassionate release and “because the Bureau of

Prisons ‘is shown to be biased or has otherwise predetermined the

issue before it.’” Am. Mot. Compassionate Release 10. (quoting

McCarthy, 503 U.S. at 147). For much the same reasons discussed




                            Page 12 of 14
               3:18-cr-30019-SEM-TSH # 49   Page 13 of 14




in the preceding section, the Court finds that excusing the

exhaustion requirement is not appropriate in this particular case.

     In support of his alternative argument, Defendant argues the

application of the factors that BOP must consider when evaluating

a request for early release to home confinement and states that

Defendant would not qualify for early release to home confinement

under the current guidelines promulgated by the former Attorney

General due to Defendant’s firearm conviction under 18 U.S.C. §

924(c). See Am. Mot. Compassionate Release 10. While this line of

argument may be germane to whether BOP has predetermined

Defendant’s request for early release to home confinement under

the CARES Act, it does not show that BOP has predetermined a

decision on compassionate release given the differing factors to be

considered for each request and the absence of a basis for the

request for early home confinement in the record as discussed

previously. While the alleged failure by BOP staff to provide the

form required to request compassionate release is concerning, the

Court cannot say on the record before it that BOP is biased or has

predetermined a request by Defendant for compassionate release

that he has not yet made to BOP.


                           Page 13 of 14
               3:18-cr-30019-SEM-TSH # 49   Page 14 of 14




                         III. CONCLUSION

     Because Defendant has not exhausted his administrative

remedies as required by 18 U.S.C. § 3582(c)(1)(A), Defendant

Jimothy Kirkham’s Amended Motion for Compassionate Release

(d/e 43) and Defendant’s pro se Motion for Compassionate Release

(d/e 41) are DENIED.



ENTER: January 22, 2021

                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                           Page 14 of 14
